Citation Nr: 0810397	
Decision Date: 03/28/08    Archive Date: 04/09/08	

DOCKET NO.  06-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1951 to June 
1955.  Although he is shown to have served aboard ship during 
the Korean War, there is no evidence that he served in combat 
with the enemy consistent with the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).  He had Reserve service thereafter 
from 1956 to 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case is not ready for 
appellate review and must be remanded to the RO additional 
evidentiary development via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

At present, there is a private audiometric examination from 
August 2005 which includes an opinion that the sensorineural 
component of the veteran's hearing loss is likely 
attributable to acoustic trauma during service, but no 
discussion of the conductive component.  There is also a 
November 2005 VA audiometric examination which very clearly 
reported that the veteran has both a significant conductive 
component to his hearing loss as well as sensorineural 
hearing loss, with an inadequate opinion provided.

It is clear that no audiometric testing was conducted at any 
time during the veteran's military service.  However, 
multiple testing conducted during the veteran's military 
service was recorded as normal by whispered and/or spoken 
voice at 15/15.  Moreover, following service separation, the 
veteran is documented as having remained in the US Naval 
Reserve from 1956 through 1972, and 10 periodic and/or annual 
physical examinations also found the veteran's hearing to be 
normal by either whispered and/or spoken voice.  

Consistent with the veteran's testimony, these Reserve 
physical examinations specifically point out that, following 
his separation from active military duty, the veteran 
underwent a right ear stapedectomy at age 31, which would 
have been in 1962, some 7 years after he was separated from 
active duty.  Further, these medical history reports note 
that the stapedectomy was performed by a Dr. Dekle Taylor at 
the Baptist Memorial Hospital and/or the Marshal Taylor 
Building in Jacksonville, Florida.  At no time during the 
pendency of the appeal has there been any attempt to obtain 
all records associated with a stapedectomy surgery performed 
for the veteran's right ear in 1962.

The service medical records note that the veteran's ears and 
hearing were normal at separation from active duty in June 
1955 with normal hearing reported by whispered and spoken 
voice.  The same is true in subsequent 1956, 1959, 1959, 
1960, and 1961 Reserve examinations, where on each occasion, 
the ears and drums were noted to be normal, hearing was noted 
to be normal for whispered and spoken voice, and the veteran 
reported that he did not have ear, nose, or throat trouble or 
running ears.  

In April 1962, nearly seven years after the veteran was 
separated from active duty, he first noted that he had ear, 
nose or throat trouble, and it was reported that he underwent 
a stapedectomy on February 15, 1962, due to otosclerosis.  It 
is only after this time that the veteran thereafter 
consistently reported ear, nose or throat trouble in his 
annual or periodic Reserve physical examinations, although 
all of those remaining reports continue to note that the 
veteran's ears and drums were normal with normal hearing by 
whispered or spoken voice.  

The veteran's private audiometric examination from August 
2005 clearly was not made by an audiologist who had access to 
and review of the clinical record.  Although the November 
2005 VA audiometric examiner did have access to the record, 
he failed to provide a sufficiently adequate discussion of 
the objective evidence, and to provide a sufficiently 
detailed discussion of the differences between conductive and 
sensorineural hearing loss in light of the evidence on file, 
and opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d) 
(West 2002).  

The RO itself did introduce evidence in the record indicating 
that there was no significant evidence which demonstrated 
that a noise-induced hearing loss could first occur years 
after cessation of the noise exposure.  The RO also 
introduced evidence of the medical definition of otosclerosis 
as a disease of the bone of the inner ear, and that new bone 
growth traps and restricts movement of the stapes, causing a 
conductive hearing loss.  It further indicated that 
otosclerosis could produce a sensorineural hearing loss as 
well.  Remand and referral of the veteran's claims folder to 
a medical doctor otolaryngologist is indicated based upon the 
complexity of the issue presented in this appeal.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the veteran should be 
informed that his claim has so far been 
addressed in light of his contention that 
current hearing loss is attributable to 
acoustic trauma during active military 
service, although he has mentioned being 
exposed to a lesser degree of acoustic 
trauma during brief periods of active 
duty for training during Reserve service.  
The veteran must be informed that service 
connection for injuries or diseases 
during such Reserve service must be 
documented and found to be attributable 
to actual injury or disease incurred 
during a period of active duty for 
training, and that service connection may 
only be given for injuries incurred 
during any inactive duty training (not 
diseases).  If the veteran argues that 
current hearing loss is attributable to 
any additional specific incident during 
his Reserve military service, he should 
be offered the opportunity of submitting 
any objective evidence he may have in 
support.  

2.  The RO should also write the veteran 
and request that he provide a properly 
completed medical release forms for all 
records associated with the February 14, 
1962, stapedectomy attributable to 
otosclerosis performed by a Dr. Taylor at 
the Marshal Taylor Building, Baptist 
Memorial Hospital, in Jacksonville, 
Florida.  This should include not only an 
operative report from the hospital, but 
also a request for any available records 
by the veteran's then-treating physician 
both before and subsequent to this 
operation.  The veteran is requested to 
do his best to provide properly and fully 
completed medical release forms for the 
production of this evidence.  Thereafter, 
the RO should follow-up to collect any 
and all available records, if they can be 
located at this time.  Any evidence 
obtained should be added to the claims 
folder.

2.  Thereafter, the veteran's claims 
folder should be referred to a medical 
doctor otolaryngologist for review and 
the production of an opinion.  After 
reviewing the entire medical record and 
the request for opinions, if the 
otolaryngologist feels that it would be 
necessary or proper to have the veteran 
again examined in conjunction with the 
record review, then this physician should 
take the necessary action to have the 
veteran properly notified and to report 
for such examination.  It does not appear 
that a current examination would likely 
be useful in providing an opinion based 
on historical records, but this decision 
is left to the otolaryngologist in his 
discretion.  After completing a record 
review (and any examination requested), 
the otolaryngologist is specifically 
requested to provide an opinion as to 
whether it is more, less, or equally 
likely that any current hearing loss is 
attributable to incidents of active 
military duty from June 1951 to June 
1955.  

[The veteran may only be granted service 
connection for injuries or diseases which 
occurred or had onset during periods of 
Reserve active duty for training 
(generally two weeks per year), and he 
may only be granted service connection 
for injuries, but not diseases, which 
occurred during any period of inactive 
duty training.  At present, there is no 
evidence of any injury or disease 
regarding the veteran's ears in any of 
the annual physical examination reports 
from Reserve military service from 1956 
through 1972, and these are the only 
medical records available from such 
service.]  

The otolaryngologist is requested to 
provide a more detailed description of 
otosclerosis, the possible causes and 
probable onset of conductive hearing 
loss, and any associated onset of 
sensorineural hearing loss, whether 
attributable to noise exposure or to 
conductive hearing loss associated with 
otosclerosis.  Unfortunately, no 
audiometric examinations were taken at 
any time during active service or 
subsequent Reserve service, but there are 
consistent reports of normal whispered 
and spoken voice testing with findings 
that the drums and ears were normal, 
although it is obviously questionable 
whether ears and drums should have been 
noted normal after the veteran reported a 
right ear stapedectomy in 1962.  If 
records from in and around the 1962 
stapedectomy are available, they may 
provide additional information not 
presently on file.  After conducting a 
thorough review of the record, the 
otolaryngologist is requested to express 
an opinion as to the probable etiological 
origin of the veteran's current hearing 
loss, and also a statement as to whether 
it is more, less, or equally likely that 
any or all hearing loss presently 
demonstrated is attributable to incidents 
of active military service from 1951 
through 1955.  The doctor is also 
requested to note the private and VA 
examinations on file, and to explain any 
differences of opinion with either of 
these reports.  

3.  After completing the above 
development, the RO should again address 
the veteran's pending claim.  If the 
decision is not to his and the 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand and VCAA compliance.  They must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



